DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a method of polishing ceramic, classified in B24B13/0018.
II. Claims 14-20, drawn to an optical system or apparatus, classified in G02B5/08.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the product as claimed can be made by a materially different process such as one which skips the first polishing step. For the purposes of examination, the product-by-process claims are only limited by the structure implied by the steps (see MPEP 2113 I.). Because the product claims only imply the claimed ceramic material having a roughness of less than 40 nm RMS, the product can be made by a process which arrives at this roughness through a single machine which polishes to this roughness, which is materially different than the claimed two step polishing process of claims 1-13. Alternatively, the product can be made by a process which deposits the claimed ceramic material onto a substrate having the low roughness, resulting in the ceramic material layer having the claimed low roughness. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The search for a ceramic material with a low roughness would not be likely to yield results for a polishing method using multiple polishing machines.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael Riesen on 27 Jul 2022 a provisional election was made without traverse to prosecute the invention of invention I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to because figure 1 references “demonized water” in several places (blocks 160, 180, 200). This should read “deionized water.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 10, the claims recite “the polishing, using a least a first machine…” Similarly, claims 8 and 11 recite “the polishing, using a least a second machine…” This is confusingly worded and unclear. There is already antecedent basis for a first machine and a second machine in independent claim 1, making it unclear if the additional recitations of “a first machine” and “a second machine” refer to the machines of claim 1 or additional machines. For the purposes of this examination, this will be read as “the polishing using at least the first machine” and “the polishing using at least the second machine,” as this appears to be applicant’s intent.
Further regarding claim 8, the claim recites “a second polishing compound.” However, no first polishing compound is recited, making it unclear if two polishing compounds are necessary to meet the claim. For the purposes of this examination, this claim will be read as requiring only a single polishing compound during the polishing using the second machine.
Claims 7 and 9, are rejected as indefinite due to their dependency upon rejected claims 6 and 8.
Further regarding claims 10 and 11, the claims recite polishing the ceramic material at “a first speed” and “a second speed.” It is unclear what speed is being referred to here and how the claimed speed is intended to limit the claim. Is this a rotational speed of part of the machine or workpiece? Is this a linear speed of the tool or workpiece? Is the speed referring to the time it takes to complete the polishing step? In any case, the claims provide no guidance as to how the first or second speed is defined, making it appear that any conceivable speed would meet the claims. Since motion appears necessary to complete the claimed polishing, it appears that any polishing would satisfy the speed limitations of claims 10 and 11. For the purposes of this examination, this limitation will be interpreted as requiring motion of the machine relative to the ceramic material, as this is examiner’s best understanding of the claims.
Further regarding claim 11, the claim recites “a second speed.” However, no first speed is recited, making it unclear if two polishing speeds are necessary to meet the claim. For the purposes of this examination, this claim will be read as requiring only a single speed during the polishing using the second machine.
Regarding claim 13, the claim recites “the second machine is a Strasbaugh machine.” It is unclear what a Strasbaugh machine is. Strasbaugh does not appear to be a standard term in the art, making it unclear what is intended by the claim. What machine structure is intended to be included in the claim? Applicant’s specification submits that figure 2B shows a Strasbaugh machine. However, no parts of this machine are labeled and it is unclear how it works and what structures are included in the claim. It appears the term Strasbaugh may refer to a particular brand of polishing machine. Even if this were clear in the context of the claims, this does not describe a particular material or product (see MPEP 2173.05(u)), making the scope of the claim unclear. For the purposes of this examination, this claim will be interpreted as best can be understood by examiner and is explained in the context of the rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odstrcil et al (EP 1184480) in view of Schaefer (US 2004/0165296).
Regarding claim 1, Odstrcil teaches a method comprising polishing using at least a first machine (fig 1; using 35 micron pads) a ceramic material comprising zirconium diboride ([0017]) to a first surface roughness and polishing, using at least a second machine different from the first machine (fig 1; using 5 micron pads; machine is different in that it has different pads), the ceramic material having a first surface roughness to a second surface roughness less than the first surface roughness ([0077]; additional polishing using pads with finer abrasives than the first polishing). Odstrcil does not teach a particular RMS surface roughness. However, Odstrcil does teach a finish with a high gloss is desirable ([0076]). Schaefer teaches a method for polishing ceramic material including polishing the surface to a surface roughness of less than 40 nm RMS ([0020]; 22 to 25 angstroms is equal to 2.2 to 2.5 nm). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include polish the ceramic material of Odstrcil to a roughness of less than 150 nm RMS and less than 40 nm RMS as taught by Schaefer in the polishing steps in order to achieve the high gloss finish desired by Odstrcil, as these roughness levels impart a high degree of smoothness as taught by Schaefer ([0031]). 
Regarding claim 2, Odstrcil, as modified, teaches all the limitations of claim 1 as described above. Odstrcil further teaches the ceramic material comprises at least 75 wt% zirconium diboride ([0017]; entire ceramic coating can be zirconium diboride). 
Regarding claim 5, Odstrcil, as modified, teaches all the limitations of claim 1 as described above. Schaefer further teaches the ceramic material is polished to a surface roughness of less than 10 nm RMS ([0020]; 22 to 25 angstroms is equal to 2.2 to 2.5 nm).
Regarding claims 6, 8, and 10-11, Odstrcil, as modified, teaches all the limitations of claim 1 as described above. Odstrcil further teaches the polishing using at least the first machine further comprises using a first polishing compound ([0073]; slurry); the polishing using at least the second machine comprises using a second polishing compound ([0073]; slurry); wherein the polishing using at least the first machine comprises polishing the ceramic material at a first speed ([0073-0074]; different linear and rotary speeds are recited); and the polishing using at least the second machine further comprises polishing the ceramic material at a second speed ([0073-0074]; different linear and rotary speeds are recited). 
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odstrcil and Schaefer as applied to claim 1 above, and further in view of Clougherty et al (US 3775137).
Regarding claims 3-4, Odstrcil, as modified, teaches all the limitations of claim 1 as described above. Odstrcil does not teach the ceramic material comprising silicon carbide in addition to the zirconium diboride. Clougherty teaches a ceramic material including zirconium diboride and silicon carbide at less than 20wt% (col 3 line 66-col 4, line 12). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use zirconium diboride of Odstrcil with silicon carbide of less than 25wt%, as the silicon carbide additive allows higher density material with better mechanical integrity and reduced cost of manufacturing as taught by Clougherty (col 3, lines 1-12). 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odstrcil and Schaefer as applied to claim 6 above, and further in view of Carter (US 2017/0297171).
Regarding claim 7, Odstrcil, as modified, teaches all the limitations of claim 6 as described above. Odstrcil further teaches the first polishing compound comprises a disc (20), aluminum oxide ([0070]; AlO2) and a coolant ([0073]; water). Odstrcil does not teach the disc is a diamond disc, but does teach that any suitable abrasive materials can be used ([0070]). Carter teaches a polishing method using a polishing compound comprising a diamond disc ([0057]; disc), an aluminum oxide ([0037], abrasive can be combination of diamond and aluminum oxide), and a coolant ([0077]). It is obvious to select a known material based on its suitability for its intended purpose (see MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a diamond disc and aluminum oxide in the polishing compound of Odstrcil, as these are known abrasives easily selectable by a person having ordinary skill, as they are known to have suitable properties for machining ceramic workpieces as taught by Carter ([0037]; [0078]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odstrcil and Schaefer as applied to claim 8 above, and further in view of Lugg et al (US 2018/0154497).
Regarding claim 9, Odstrcil, as modified, teaches all the limitations of claim 8 as described above. Odstrcil further teaches the second polishing compound comprises abrasive powder ([0071]; grit) and deionized water ([0073]. Odstrcil does not teach the polishing compound comprising diamond powder or vegetable oil, but does teach that any suitable abrasive materials can be used ([0070]). Lugg teaches a polishing method for machining hard ceramic materials ([0065]) using a polishing compound wherein diamond abrasives are interchangeable with aluminum oxide abrasives ([0051]) and the polishing compound further comprising vegetable oil ([0031]). It is obvious to select a known material based on its suitability for its intended purpose (see MPEP 2144.07). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a diamond powder and vegetable oil in the polishing compound of Odstrcil, as diamond is a known abrasive easily selectable by a person having ordinary skill, and vegetable oil is known as a fluid component in polishing compound, which materials are known to have suitable properties for machining ceramic workpieces as taught by Lugg ([0031], [0051], [0065]). 
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odstrcil and Schaefer as applied to claim 1 above, and further in view of Billig et al (US 2012/0289125).
Regarding claim 12, Odstrcil, as modified, teaches all the limitations of claim 1 as described above. Odstrcil does not teach the first machine is a CNC machine. Billig teaches a ceramic polishing method wherein the ceramic is polished with a first machine, the first machine being a CNC machine ([0089]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a CNC machine as the first machine in Odstrcil, as CNC machines are capable of providing sufficient accuracy for controlling a deterministic process, resulting in greater control over the shape of the workpiece as taught by Billig ([0089]).
Regarding claim 13, Odstrcil, as modified, teaches all the limitations of claim 1 as described above. Odstrcil does not teach the second machine is a Strasbaugh machine. Billig teaches a ceramic polishing method wherein the ceramic is polished with a second machine, the second machine being a Strasbaugh machine ([0090]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a Strasbaugh machine as the second machine in Odstrcil, as Strasbaugh machines are capable of providing a high level of polish to ceramic workpieces as taught by Billig ([0090]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar polishing methods are cited, including those with similar workpieces, abrasives, and roughness targets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723